 

FILED

March 19, 2020
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF

CALIFORNIA ‘
EASTERN DISTRICT OF CALIFORNIA $<

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:20-MJ-00061-DB
Plaintiff, )
Vv. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
JAHMAL THEODIS WINSTON, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release JAHMAL THEODIS WINSTON, Case No.
2:20-MJ-00061-DB, Charge 18 USC §§ 1028A(a)(1), 1344(2), 2(a) , from custody subject to the
conditions contained in the attached “Notice to Defendant Being Released” and for the following
reasons:

Vv Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety

(Other)

 

This release order is not effective until the date defendant has signed and understands the
attached “Notice to Defendant Being Released”.

Issued at_ Sacramento, CA on March 19,2020 at 2:20 pm..

By /s/ Deborah Barnes

Deborah Barnes
United States Magistrate Judge

 
